DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20190104982 A1) in view of Koswatta et al. (US 20190180174 A1) and Hogan et al. (US 20180199996 A1).

Regarding claim 1, Dunn teaches a method of training a machine learning neural network (MLNN) in monitoring anatomical positioning causing bodily pressure ulcers (BPUs) of a medical patient, the method performed in one or more processors (pressure ulcer monitoring system 100  include a base station/computing device 150 that has a processor, memory, and at least a portion of processor-executable code to generate a pressure ulcer risk assessment using measurement data and patient-specific data (Dunn, Fig. 1 and Pars. 55, 138) and comprising: 
receiving, in a first input layer of the MLNN (input (i.e. first input layer) (Dunn, Fig. 3 and Pars. 139-143), from a millimeter wave (mmWave) radar sensing device (Dunn, Fig. 12, sensor devices 110 having pressure sensors 112 and Pars. 99-102,  the sensor device 110 includes a radio-frequency identification device (RFID) chip 1204 & Note: radio-frequency identification device (RFID) is known for operating in millimeter wave, for evidence see at least one of some references listed below under pertinent prior art), mmWave radar (receives pressure data over different time periods 315a . . . 315n at each location/area (i.e. position) (Dunn, Fig. 3, Par. 58), wherein sensed/pressure data in a given/each clock cycle (i.e. time period or duration) include a patient ID, a sensor ID, a time stamp, a body/anatomical location (Dunn, Pars. 53, 66-69)); 
training a MLNN classifier in accordance with a supervised classification (Dunn, Pars. 44, 139-143, supervised learning (supervised classification)) that establishes a correlation between a likelihood of formation of BPUs as generated at the output layer with the mmWave point cloud data and the attendant attribute data (deep learning consists of multiple hidden layers in an artificial neural network (Dunn, Fig. 19 and Pars. 139-143) & Note: it is very well-known in the art, a one or more hidden layers is the layer (i.e. intermediate/second layer) interconnect between input layer and output layer, for evidence see Fig. 3 of Koswatta); and 
Dunn further teaches outputs are recurrently fed (i.e. backpropagation) as the inputs and adjust the attributes or classifiers that meet certain operating thresholds or ranges that weighted (Dunn, Pars. 44, 139-143)
However, Dunn does not teach the at least one intermediate layer configured in accordance with an initial matrix of weights, the first, at least a second, intermediate and output layers of the MLNN being implemented, using the one or more processors, in a memory of the computing device; and adjusting the initial matrix of weights by backpropagation thereby to increase the correlation with the likelihood of formation of BPUs as generated at the output layer
Koswatta teaches such initial weight M or matrix or weights is applied on the hidden/intermediate layer Y4 (Koswatta, Fig. 3), using the one or more processors, in a memory of the computing device (Figs. 5-6 and Pars. 64-65, weight/value stored (i.e. weight/value stored in a memory)); and Koswatta further teaches the training methodology knows as “backpropagation” (i.e., “backward propagation of error(s)”), the error(s) is/are used to adjust the weight(s) in the hidden layer(s) (Koswatta, Fig. 3 and Pars. 50-52).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Koswatta into Dunn to minimize the error.
However, the combination does not teach the patient data received from the sensor as taught above is point cloud data.
Hogan teaches sensor data received from the sensor system that scanned the anatomical feature is representing in point cloud data (Hogan, Fig. 4 and Pars. 90-91).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hogan into the combination of Dunn and Koswatta to provide data indicative of a position of the anatomical feature.

Regarding claim 2, the combination of Dunn, Koswatt and Hogan teaches previous claim. The combination further teaches the method of claim 1 wherein the backpropogation comprises recursively adjusting the initial matrix of weights in diminishment of an error matrix calculated at the output layer thereby to increase the correlation with the likelihood of BPUs (Koswatta, Fig. 3 and Pars. 50-52, “backpropagation” (i.e., “backward propagation of error(s) at the output layer/note, (the error(s) is/are used to adjust the weight(s) in the hidden layer(s) so that in the next iteration the output values will be closer to the “correct” values).

Regarding claim 3, the combination of Dunn, Koswatt and Hogan teaches previous claim. The combination further teaches the method of claim 1 wherein the mmWave radar point cloud data includes bodily pressure points data relative to a patient support platform (Dunn, Figs. 5, 6D and Par. 67-69, bearing surface 160 (i.e. patient support platform)) between changes in successive ones of the set of anatomical positions in accordance with the corresponding set of durations (Dunn, Fig. 12 and Par. 99).  

Regarding claim 4, the combination of Dunn, Koswatt and Hogan teaches previous claim. The combination further teaches the method of claim 3 wherein the attendant attribute data comprises at least one of patient specific data and environmental attribute data pertaining to the corresponding set of durations (Dunn, Fig. 3 and Pars. 58, 61).  

Regarding claim 5, the combination of Dunn, Koswatt and Hogan teaches previous claim. The combination further teaches the method of claim 4 wherein the patient specific data includes at least one of a patient age, weight, blood pressure, height, sex, and pulse rate (Dunn, Fig. 3 and Par. 61).  

Regarding claim 6, the combination of Dunn, Koswatt and Hogan teaches previous claim. The combination further teaches the method of claim 4 wherein the environmental attribute data comprises at least one of a temperature, measurement, a humidity measurement, and a category of physical infrastructure in which the medical patient is located (Dunn, Fig. 3 and Par. 61).  

Regarding claim 8, the combination of Dunn, Koswatt and Hogan teaches previous claim. The combination further teaches the method of claim 1 further comprising deploying the trained MLNN classifier upon establishing the correlation with the likelihood of formation of BPUs exceeds a 90 percent threshold value (Dunn, Pars. 80, 90, user allows to adjust/set (a desired value) for sensor threshold).  

Regarding claims 11-16, apparatus of claims 11-16 are performed by the method of claims 1-6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1-6 (method) for the apparatus of claims 11-16.

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the apparatus of claim 18.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20190104982 A1) in view of Koswatta et al. (US 20190180174 A1) and Hogan et al. (US 20180199996 A1), and further in view of Cheng et al. (US 20110018657 A1).

Regarding claim 7, the combination of Dunn, Koswatt and Hogan teaches previous claim. 7. 
However, the combination does not teach the method of claim 1 wherein the mmWave radar sensning device comprises a 60 GHz mmWave radar sensing device.  
Cheng teaches such feature (Cheng, Par. 101).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cheng into the combination of Dunn, Koswatt and Hogan to operate in millimeter wave frequency range.

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 17.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 20190104982 A1) in view of Koswatta et al. (US 20190180174 A1) and Hogan et al. (US 20180199996 A1), and further in view of Hsieh et al. (US 20180144465 A1).

Regarding claim 9, the combination of Dunn, Koswatta and Hogan teaches previous claim.  Dunn further teaches utilize a neural network as an adaptive computational system whereby data is accumulated for a particular patient, and/or particular classes of patients and/or classes of body locations and/or therapeutic indications (Dunn, Fig. 19 and Pars. 11, 44, 105).
However, the combination does not teach claim 9.
Hsieh teaches the method of claim 1 further comprising deploying the trained MLNN classifier upon receiving, in real time from an edge computing device, subsequent mmWave point cloud data ((once the training device 701 has learned/trained the training device 701 is deployed for use in deployed device 703 (i.e. edge computing device) (Hsieh, Pars. 96-98), wherein feedback from the deployed device (i.e. edge computing device) include input (i.e. receiving, in real time from an edge computing device, subsequent input) (Hsieh, Fig. 8, item 806 and Pars. 102, 125-126, 306)), at the first input layer and attendant attribute data received in the at least a second input layer (Hsieh, Figs. 7B-7C, and Par. 97, the trained network 723 of the deployed device 703 (Hsieh, Par. 97) (includes at least second input layer (Hsieh, Fig. 7C), wherein the trained network 723  is generated from the network 721 of the training device 701 (Hsieh, Par. 97), wherein the network 721 includes the first input layer(Hsieh, Fig. 7B)), the edge computing device providing a privacy-centric deployment system (Hsieh, Figs. 7-8) associated with the subsequent medical patient (Hsieh, Fig. 14, patient information from subsystem 1420 such as  hospital information system (HIS) is linked (i.e. associated) with the diagnosis engine (edge computing device) and  Pars. 119, 124-127).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hsieh into the combination of Dunn and Koswatta to provide data indicative of a position of the anatomical feature.

Regarding claim 10, the combination of Dunn, Koswatta, Hogan, and Hsieh teaches previous claim. The combination further teaches the method of claim 9 further comprising generating, at the output layer, a likelihood of formation of pressure ulcers for the subsequent medical patient (Dunn, Fig. 19 and Par. 148). 

Regarding claims 19-20, apparatus of claims 19-20 are performed by the method of claims 9-10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 9-10 (method) for the apparatus of claims 19-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Agnetta et al. US 20080079989 A1 
[0023] the user threshold settings (111) can vary from 0-100% as desired by the user

Costanzo et al. US 20100201378 A1
[0029]… the RFID tags 3 are preferably of the kind operating at millimetre-wave frequencies.

Hiraoka et al. US 20200250387 A1
Abstract: The tag reader is provided with: a radiation unit that radiates electromagnetic waves within a predetermined millimeter wave or microwave frequency band so as to cause sweeping of the radiation frequency; and a detection unit that detects the plurality of resonance frequencies of a chipless RFID tag 

Karttaavi et al. US 20120319821 A1
[0007] use of millimetre waves with RFID technology

Chitnis et al. US 20090210419 A1
[0045] Using the features for the set of training examples, a machine-learning model is trained, in module 530. For example, the machine-learning model can be implemented using any classification algorithm. In module 580, the trained machine-learning model is deployed. For example, deploying the trained machine-learning model may include implementing the specifics of the trained model in computer code, and running this code against the features extracted in module 570.

Al-Ali et al. US 20200113488 A1

Tawil et al. US 20150248536 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/9/2022015